                    IN THE UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF ARKANSAS
                            FAYETTEVILLE DIVISION

JESSICA M. THORNTON                                                        PLAINTIFF

V.                             CASE NO. 5:20-CV-5018

JODY E. THORNTON                                 DEFENDANT/COUNTER-PLAINTIFF

                                         AND

JODY E. THORNTON                                           THIRD-PARTY PLAINTIFF

V.

S. LANCE COX                                             THIRD-PARTY DEFENDANT

                      MEMORANDUM OPINION AND ORDER

      Before the Court is a Third-Party Complaint filed by Jody E. Thornton (Doc. 9).

Third-Party Defendant S. Lance Cox has filed a Motion to Dismiss and Memorandum

Brief in Support (Docs. 14 & 15). Mr. Thornton filed a Response in Opposition with a

Memorandum Brief in Support, (Docs. 16 & 17), and Mr. Cox was granted leave to file a

Reply (Doc. 21). The Court has considered the pleadings, motions, and briefs on behalf

of all parties and hereby GRANTS Mr. Cox’s Motion to Dismiss (Doc. 14).

                                 I. BACKGROUND

      Mr. Thornton and Jessica M. Thornton were divorced on January 11, 2019. Mr.

Cox represented Ms. Thornton throughout the divorce proceeding and currently

represents her in a related child custody proceeding in the Circuit Court of Washington

County. Mr. Cox is also Ms. Thornton’s attorney in her case before this Court. Ms.

Thornton’s Amended Complaint raises claims under both state and federal law, alleging

that Mr. Thornton, without permission, intercepted, accessed, and read email




                                          1
communications between herself and her attorney, Mr. Cox. (Doc. 6). Mr. Thornton filed

an Answer and Counterclaim against Ms. Thornton, alleging defamation, intentional

interference with a business expectancy, and civil conspiracy. (Doc. 8). Mr. Thornton

also brought a Third-Party Complaint against Mr. Cox, Ms. Thornton’s attorney, raising

the same allegations as the Counterclaim. (Doc. 9).

       The Third-Party Complaint alleges the following facts in support of the claims. Mr.

Thornton contends that Mr. Cox is motivated by personal animosity towards Mr. Thornton.

He asserts that Mr. Cox knew or should have known that the claims leveled against him

in Ms. Thornton’s Amended Complaint are unwarranted and will not be supported by

evidence following discovery. He alleges that Mr. Cox has referred to Mr. Thornton as,

among other derogatory terms, “a terrorist,” “insane,” and “the worst combination of

character traits.” (Doc. 9, ¶ 9). Further, Mr. Thornton alleges that Mr. Cox instructed his

client to have her father file an incident report with the Washington County Sheriff’s Office

that resulted in the opening of a criminal investigation. Mr. Thornton also accuses Mr.

Cox of threatening to report him to various government authorities during the course of

negotiating a divorce settlement between Mr. and Ms. Thornton.

       Mr. Thornton is the principal owner of JJ’s Grill restaurants. He alleges that Mr.

Cox was very familiar with the state of Mr. Thornton’s business from discovery during the

divorce proceedings and accuses Mr. Cox of intentionally filing the federal suit on behalf

of Ms. Thornton in order to harm Mr. Thornton’s business relationships. He attaches to

the Third-Party Complaint three letters from potential lenders or investors who express

hesitance to become further financially involved with Mr. Thornton’s businesses before

the resolution of the case. See Doc. 9, pp.17–19.




                                             2
       Finally, Mr. Thornton alleges that Mr. Cox has conspired with Ms. Thornton to

defame Mr. Thornton and interfere with his business expectations in order to ensure a

favorable outcome for Ms. Thornton in the child custody proceedings and generate

greater attorney fees for himself.

                                     II. DISCUSSION

       Mr. Cox contends that the Third-Party Complaint should be dismissed because he

is not a party properly joined under Rule 14(a). Additionally, Mr. Cox argues that even if

the Third-Party Complaint is properly before the Court, he is shielded by the absolute

immunity doctrine and by statutory immunity pursuant to Ark. Code Ann. § 16-22-310,

and therefore the claims against him should be dismissed. In the alternative, Mr. Cox

argues that Mr. Thornton has failed to adequately plead the factual allegations necessary

to maintain claims of defamation, intentional interference with a business expectancy, and

civil conspiracy.

                                         A. Joinder

       As an initial matter, Mr. Cox argues that he is not properly joined under Rule 14.

The Court agrees. A third-party claim under Rule 14 is essentially one for indemnity. See

Gaines v. Sunray Oil Co., 539 F.2d 1136, 1139 n.7 (8th Cir.1976) (“Sunray's claim could

not be maintained as a third-party claim since it is not one for indemnity.”). In the

Amended Complaint, Ms. Thornton has sued Mr. Thornton on various claims related to

electronic eavesdropping. Mr. Thornton has sued Mr. Cox for defamation and intentional

interference with a business expectancy. Mr. Cox’s potential liability to Mr. Thompson is

in no way related to or dependent on the outcome of the claim brought by Ms. Thompson

against Mr. Thompson. See Stewart v. Am. Int'l Oil & Gas Co., 845 F.2d 196, 199 (9th




                                            3
Cir. 1988) (“Thus, a third-party claim may be asserted only when the third party’s liability

is in some way dependent on the outcome of the main claim and is secondary or

derivative thereto.”). Therefore, Mr. Thornton’s Third-Party Complaint against Mr. Cox is

improper under Rule 14.

       In the alternative, Mr. Thornton argues that his claims against Mr. Cox could

proceed pursuant to Rule 19(a) or Rule 20(a)(2)(A). (Doc. 17, p. 13). In response, Mr.

Cox asserts that “[i]f Mr. Thornton believes Rule 19 or 20 would allow Mr. Cox to be joined,

he should be required to seek leave from the Court. Mr. Cox will contest any such

motion.” (Doc. 21, p. 9 n.1). The Court finds that Mr. Thornton could have joined Mr. Cox

to his Counterclaim against Ms. Thornton, (Doc. 8), pursuant to Rule 13(h) and Rule

20(a). Because Mr. Thornton’s Third-Party Complaint contains the same claims he brings

against Ms. Thornton in his Counterclaim and arises out of the same transaction or

occurrence, his claim against Mr. Cox could be permissively joined. See, e.g., Transcon.

Corp. v. Hyde, 2009 WL 10710118, at *4–*5 (D. Nev. June 23, 2009). Since the Court

ultimately concludes that Mr. Thornton’s claims against Mr. Cox are without merit, the

Court will construe Mr. Thornton’s improper Third-Party Complaint as a motion to amend

his counterclaim under Rule 13(h) and Rule 20(a)(2) rather than oblige him to seek leave

to amend his filings.

                                       B. Defamation

       Mr. Thornton’s first claim against Mr. Cox is one for defamation. Mr. Thornton

alleges that the contents of the Amended Complaint are defamatory. See Doc. 9, ¶¶ 32–

37. The Court finds that Mr. Cox is shielded from liability by the absolute immunity

doctrine.




                                             4
      The Arkansas Supreme Court has adopted the statement of attorney’s privilege in

section 586 of the Restatement of Torts (Second), which provides:

      An attorney at law is absolutely privileged to publish defamatory matter
      concerning another in communications preliminary to a proposed judicial
      proceeding, or in the institution of, or during the course and as a part of, a
      judicial proceeding in which he participates as counsel, if it has some
      relation to the proceeding.

Selby v. Burgess, 712 S.W.2d 898, 900 (Ark. 1986). That absolute privilege attaches to

“statements in pleadings regardless of their truth or the existence of actual malice on the

part of the attorney so long as the statements were relevant and pertinent to the

pleadings.” Id. (citing Mauney v. Millar, 219 S.W. 1032 (Ark. 1920)). Therefore, the Court

holds that allegations in the Amended Complaint cannot be a basis of liability for

defamation, despite Mr. Thornton’s assertion that Mr. Cox made the allegations in the

Amended Complaint because of his personal dislike of Mr. Thornton. 1

                      C. Interference with a Business Expectancy

      Mr. Thornton’s allegation of interference with a business expectancy is also based

on the filing of the Amended Complaint. Mr. Thornton contends that he has lost potential

investors and future financing because of the federal lawsuit filed by Mr. Cox on behalf of

Ms. Thornton, and he attaches letters from lending institutions and private investors,

voicing their concern about his and his businesses’ financial health. (Doc. 9, p. 17–19).




1 In laying out the claim for defamation, Mr. Thornton refers only to allegations in the
Amended Complaint. To the extent, however, that Mr. Thornton would argue other
statements described in the Third-Party Complaint were defamatory, such as emails or
statements by Mr. Cox to Ms. Thornton or correspondence to Mr. Thornton and his
divorce attorney, the Court would find that the publication element of a claim for
defamation has not been adequately alleged.



                                            5
In response, Mr. Cox argues that the Arkansas attorney immunity statute protects him in

situations such as this one. The Court agrees.

       The statute provides that an attorney shall not be “liable to persons not in privity of

contract” with the attorney “for civil damages resulting from acts, omissions, decisions, or

other conduct in connection with professional services performed by” the attorney, unless

they are “[a]cts, omissions, decisions, or conduct that constitutes fraud or intentional

misrepresentations.” Ark. Code Ann. § 16-22-310(a)(1). Based on the plain language of

the statute, Mr. Thornton has not alleged facts that would allow Mr. Cox to be held liable

to Mr. Thornton. The “act” for which Mr. Thornton seeks to hold Mr. Cox liable is the filing

of this federal case, which Mr. Cox did “in connection with professional services” he

performed on behalf of Ms. Thornton as her attorney. Therefore, Mr. Cox is shielded from

liability unless he has defrauded Mr. Thornton or made intentional misrepresentations to

him. Mr. Thornton does not allege either of these claims, either in name or in substance.

At most, Mr. Thornton alleges that his potential business partners and lenders have been

misled by the content of the Amended Complaint, not Mr. Thornton himself. Therefore,

the attorney immunity statute requires that Mr. Thornton’s claim against Mr. Cox for

interference with a business expectancy be dismissed.

                                     D. Civil Conspiracy

       The civil conspiracy claim against Mr. Cox will also be dismissed. The Arkansas

Supreme Court has held that “generally, there can be no civil conspiracy between an

attorney and his client for actions taken in furtherance of the legal representation.” Born

v. Hosto & Buchan, PLLC, 372 S.W.3d 324, 332 (Ark. 2010). Mr. Thornton’s claims for

defamation and interference in a business expectancy are premised on Mr. Cox’s filing of




                                              6
